UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2014 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number:000-22563 SG BLOCKS, INC. (Exact name of registrant as specified in its charter) Delaware 95-4463937 (State or other jurisdiction of (I.R.S. Employer incorporation or organization) Identification No.) 3 Columbus Circle, 16th Floor New York, NY (Address of principal executive offices) (Zip Code) (212) 520-6218 (Registrant’s telephone number, including area code) (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes x No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes x No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company x (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes o No x As of May 10, 2014, there were 43,273,093 shares of the registrant’s common stock, $0.01 par value, outstanding. SG BLOCKS, INC. QUARTERLY REPORT ON FORM 10-Q FOR THE QUARTERLY PERIOD ENDEDMARCH 31, 2014 TABLE OF CONTENTS Page PART I. FINANCIAL INFORMATION 3 Item 1. Financial Statements 3 Condensed Consolidated Balance Sheets March 31, 2014 (Unaudited) and December 31, 2013 3 Condensed Consolidated Statements of Operations and Comprehensive Loss Three Months Ended March 31, 2014 and 2013 (Unaudited) 4 Condensed Consolidated Statement of Changes in Stockholders' Deficiency Three Months Ended March 31, 2014 (Unaudited) 5 Condensed Consolidated Statements of Cash Flows Three Months Ended March 31, 2014 and 2013 (Unaudited) 6 Notes to Condensed Consolidated Financial Statements 7 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 23 Item 3. Quantitative and Qualitative Disclosures About Market Risk 28 Item 4. Controls and Procedures 28 PART II. OTHER INFORMATION 30 Item 1. Legal Proceedings 30 Item 1A. Risk Factors 30 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 32 Item 3. Defaults Upon Senior Securities 32 Item 4. Mine Safety Disclosures 32 Item 5. Other Information 32 Item 6. Exhibits 33 SIGNATURE 34 2 PART I. FINANCIAL INFORMATION Item 1. Financial Statements SG BLOCKS, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED BALANCE SHEETS March 31, 2014 December 31, (Unaudited) Assets Current assets: Cash and cash equivalents $ $ Short-term investment Accounts receivable, net Inventory Prepaid expenses and other current assets Total current assets Equipment, net Security deposit Debt issuance costs, net Totals $ $ Liabilities and Stockholders’ Deficiency Current liabilities: Accounts payable and accrued expenses $ $ Accrued interest, related party Accrued interest Related party accounts payable and accrued expenses Related party notes payable Convertible debentures, net of discounts of $151,665 and $269,388 Billings in excess of costs and estimated earnings on uncompleted contracts Deferred revenue Conversion option liabilities Warrant liabilities Total current liabilities Commitments Stockholders’ deficiency: Preferred stock, $0.01 par value, 5,000,000 shares authorized; 0 issued and outstanding at March 31, 2014 and December 31, 2013 - - Common stock, $0.01 par value, 100,000,000 shares authorized; 43,273,093 issued and outstanding at March 31, 2014, 43,223,093 issued and outstanding at December 31, 2013 Additional paid-in capital Accumulated deficiency ) ) Accumulated other comprehensive loss - - Total stockholders’ deficiency ) ) Totals $ $ The accompanying notes are an integral part of these condensed consolidated financial statements. 3 SG BLOCKS, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS AND COMPREHENSIVE LOSS For the Three Months Ended March 31, (Unaudited) (Unaudited) Revenue: SG Block sales $ $ Engineering services - Project management Cost of revenue: SG Block sales Engineering services - Project management Gross profit Operating expenses: Payroll and related expenses General and administrative expenses Marketing and business development expense Pre-project expenses Total Operating loss ) ) Other income (expense): Interest expense ) ) Interest income 8 34 Change in fair value of financial instruments ) Total ) Net loss $ ) $ ) Comprehensive loss Foreign currency translation adjustment - Total comprehensive loss $ ) $ ) Net loss per share - basic and diluted: Basic and diluted $ ) $ ) Weighted average shares outstanding: Basic and diluted The accompanying notes are an integral part of these condensed consolidated financial statements. 4 SG BLOCKS, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENT OF CHANGES IN STOCKHOLDERS' DEFICIENCY For the Three Months Ended March 31, 2014 (Unaudited) $0.01 Par Value Common Stock Additional Paid-in Accumulated Accumulated Other Comprehensive Shares Amount Capital Deficiency Loss Total Balance - December 31, 2013 $ $ $ ) $ - $ ) Stock-based compensation - Vesting of consultant stock - Issuance of common stock from exercise of stock options - - Net loss - - - ) - ) Balance – March 31, 2014 $ $ $ ) $ - $ ) The accompanying notes are an integral part of these condensed consolidated financial statements. 5 SG BLOCKS, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS For the Three Months Ended March 31, (Unaudited) (Unaudited) Cash flows from operating expenses: Net loss $ ) $ ) Adjustments to reconcile net loss to net cash used in operating activities: Depreciation expense Amortization of debt issuance costs Amortization of discount on convertible debentures Interest income on short-term investment (8
